Day, J.
1. SCHOOL disarfeV-br°epeai of statutes, The legislation bearing upon the question presented is as follows: In 1858 the general assembly passed an act for the public instruction of the State of Iowa. . L ®ec^on 0Iie °*’ this act provides: “ That each civil township in the several counties of this State is hereby declared a school district, for all the purposes of this *665act, the boundaries of said townships being the boundaries of said school district, and ¿very township hereafter laid out and organized, a school district, and such district as at present organized, shall become a subdistrict for the purpose hereinafter provided.” Acts of Seventh General Assembly, chapter 52, section 1. This was followed by an act of The Board of Education of the State of Iowa, passed Decoinber 24, 1859. Bevision of 1860, sections 2022-2091. The provisions of this act need not be' specifically referred to. This was followed, in 1862, by “ An act to amend and consolidate an act passed by the board of education, December 24, 1859.” See laws Ninth General Assembly, chapter 172. Section 1 of this act provides: “ That each civil township that is now, or may be hereafter, organized in the several counties of this State, is hereby declared a school district, for all the purposes of this act, and each subdistriet, as now organized, shall continue such, subject to the provisions hereinafter made.” Section 29 of this act provides that the board of directors shall divide their respective townships into subdistricts, such as justice, equity and the interests of the people require. Section 78 of this act is as follows: “ In all cases when a school district, as constituted at the time of the taking effect of an act entitled ‘An act for the Public Instruction of the State of Iowa,’ approved March 12, 1858, and formed of a part of two or more civil townships in the same or adjoining counties, had a school-house erected, which said house had not been destroyed, removed or abandoned, said district, as at that time constituted, shall be and remain a subdistrict in, and form a part of, the district township in which such school-house is situated, for voting, taxation, enumeration of children, distribution of money, and all other school purposes, as fully as though said subdistrict were all included within the township in which the school-house is situated. And the boundaries’of such sub-district shall not be changed, except with the concurrence of the boards of directors of the townships interested. Provided, that upon the written application of two-thirds of the electors *666residing upon the territory within the township in which the school-house is not situated, to the respective board of directors, or when said school-house has been removed, or said territory is uninhabited, it shall remain under the jurisdiction of and form a part of the district township to which it geographically belongs; and any tax which has been levied on said territory for the construction of a school-house at any other site than the one originally occupied shall be refunded to the district township to which said territory reverts, for the construction of a school-house in the subdistrict in which said subdistrict may subsequently be included; and the respective boards of directors shall, in either case, divide their districts in accordance with the provisions of this section.”
This act was amended by chapter 148, laws of 1S66. Section 16-thereof provides: “Section 29, of chapter 1T2, of the acts of the Ninth General Assembly is hereby amended by adding thereto the following, viz: Provided further, that in cases where, by reason of streams or other natural obstacles any portion of the inhabitants of any school district townships cannot, in the opinion of the county superintendent, with reasonable facility, enjoy the advantages of any school in their township, the said county superintendent, with the consent of the board of directors of such district township as may be affected thereby, may attach such part of said township to an adjoining township, and erect a new subdistrict with part of the said adjoining township. Section 78 of the act of 1862, above quoted, provides for the continuance of subdistricts which existed on the 12th of March, 1858, when school-houses had been erected and were existing therein, although such sub-districts were formed of parts of two or more civil townships. This provision was not incorporated into the Code of 1873. Section 47 of the Code provides: “All public and general statutes passed prior to the present session of the general assembly, and all public and special acts, the subjects whereof are revised in this Code, or which are repugnant to the provisions thereof, are. hereby repealed, subject to the *667limitations and. with the exceptions herein expressed.” The effect of the revision of the school laws is, we think, to repeal all provisions not contained in the Code. There is now no provision exempting subdistricts- from the requirement that they shall be co-terminous with the district' township, except that contained in section 16, chapter 143, laws of 1866, section IT 9T of the Code.
It follows that the demurrer was properly sustained.
Affirmed.